IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
AT JACKSON
Assigned on Briefs January 8, 2020

STATE OF TENNESSEE v. CHRISTOPHER RAY RICKMAN

Appeal from the Circuit Court for McNairy County

 

No. 4003-B J. Weber McCraw, Judge
FILED

APR 1 6 2020

 

No. W2019-00778-CCA-R3-CD

 

 

Rec'd By

Clerk of ty Wppellate Gourts

 

 

The Defendant, Christopher Ray Rickman, pleaded guilty to the offense of possession with
intent to deliver .5 grams or more of methamphetamine, a Schedule II controlled substance.
As a condition of his plea, the Defendant expressly preserved a certified question of law
pursuant to Rule 37(b)(2)(A) of the Tennessee Rules of Criminal Procedure, stemming
from his denied motion to suppress. After thorough review, we conclude that the certified
question does not meet the requirements of Rule 37(b)(2)(A) and State v. Preston, 759
S.W.2d 647 (Tenn. 1988), and, as a result, this court is without jurisdiction to consider the
appeal. Accordingly, the appeal is dismissed.

Tenn. R. App. P. 3 Appeal as of Right; Appeal Dismissed

ALAN E. GLENN, J., delivered the opinion of the court, in which THOMAS T. WOODALL and
NORMA MCGEE OGLE, JJ., joined.

Chadwick G. Hunt, Savannah, Tennessee, for the appellant, Christopher Ray Rickman.
Herbert H. Slatery III, Attorney General and Reporter; Ronald L. Coleman, Assistant

Attorney General; Mark E. Davidson, District Attorney General; and Lisa Miller, Assistant
District Attorney General, for the appellee, State of Tennessee.

OPINION

FACTS

On June 16, 2018, McNairy County Sheriff’s Office Deputies Tommy Howell and
Kevin Carter made a traffic stop of the Defendant and his passenger for a “window tint
violation.” Deputy Howell used the “window tint meter” to explain to the Defendant why

— 7 =
they had stopped him. After checking his vehicle registration and driver’s license, the
deputies learned that the Defendant had a previous “narcotics charge.” Deputy Howell
testified that the Defendant “started calming down” when the conversation was not focused
on his truck, but his nervousness returned when talking about his truck. Taking the
narcotics charge, the Defendant’s “nervous speech,” and his “pulsating” carotid artery into
account, the deputies returned the Defendant’s license and registration and “asked for
consent to search” his truck approximately six minutes after initiating the traffic stop. The
Defendant immediately denied consent, and the deputies deployed their narcotics dog, who
was already on the scene, approximately one minute later. The dog immediately alerted to
the presence of narcotics. After the dog alerted to the presence of narcotics, the deputies
searched the car and found “a white crystal substance,” which was later determined to be
methamphetamine, inside of the center console. The methamphetamine was later
determined to weigh approximately seven grams.

On February 11, 2019, the trial court denied the Defendant’s motion to suppress any
evidence derived from the traffic stop following a hearing on the motion. The Defendant
pleaded guilty to the offense of possession with intent to deliver .5 grams or more of
methamphetamine, a Schedule II controlled substance, on April 17, 2019. This timely
appeal followed.

ANALYSIS

Rule 37(b)(2) of the Tennessee Rules of Criminal Procedure provides that an appeal
lies from any judgment of conviction upon a plea of guilty or nolo contendere if:

(A) [T]he defendant entered into a plea agreement under Rule 11(c) but
explicitly reserved—with the consent of the state and of the court—the right
to appeal a certified question of law that is dispositive of the case, and the
following requirements are met:

(i) the judgment of conviction or order reserving the certified question that is
filed before the notice of appeal is filed contains a statement of the certified
question of law that the defendant reserved for appellate review;

(ii) the question of law as stated in the judgment or order reserving the
certified question identifies clearly the scope and limits of the legal issue
reserved;

(iii) the judgment or order reserving the certified question reflects that the
certified question was expressly reserved with the consent of the state and
the trial court; and

-2-
(iv) the judgment or order reserving the certified question reflects that the
defendant, the state, and the trial court are of the opinion that the certified
question is dispositive of the case[.]

Tenn. R. Crim. P. 37(b)(2)(A). In State v. Preston, 759 S.W.2d 647 (Tenn. 1988), our
supreme court emphasized that the burden is on the defendant to ensure that the conditions
for properly preserving a question of law pursuant to Rule 37 have been met:

This is an appropriate time for this Court to make explicit to the bench and
bar exactly what the appellate courts will hereafter require as prerequisites to
the consideration of the merits of a question of law certified pursuant to Tenn.
R. Crim. P. 37(b)(2)(i) or (iv). Regardless of what has appeared in prior
petitions, orders, colloquy in open court or otherwise, the final order or
judgment from which the time begins to run to pursue a T.R.A.P. 3 appeal
must contain a statement of the dispositive certified question of law reserved
by defendant for appellate review and the question of law must be stated so
as to clearly identify the scope and the limits of the legal issue reserved. For
example, where questions of law involve the validity of searches and the
admissibility of statements and confessions, etc., the reasons relied upon by
defendant in the trial court at the suppression hearing must be identified in
the statement of the certified question of law and review by the appellate
courts will be limited to those passed upon by the trial judge and stated in the
certified question, absent a constitutional requirement otherwise. [...] No
issue beyond the scope of the certified question will be considered.
Id. at 650. The burden is on the defendant to ensure compliance with the requirements of
Rule 37(b) and failure to properly reserve a certified question of law will result in the
dismissal of the appeal. State v. Pendergrass, 937 S.W.2d 834, 838 (Tenn. 1996).

 

In State v. Armstrong, our supreme court reiterated that strict compliance with
Preston is required:

[O]ur prior decisions demonstrate that we have never applied a substantial
compliance standard to the Preston requirements as urged by the defendant
in this case. To the contrary, we have described the requirements in Preston
for appealing a certified question of law under Rule 37 of the Tennessee
Rules of Criminal Procedure as “explicit and unambiguous.” Moreover, we
agree with the State that a substantial compliance standard would be very
difficult to apply in a consistent and uniform manner, and therefore would
conflict with the very purpose of Preston. We therefore reject the defendant’s

-3-
argument that substantial compliance with the requirements set forth in
Preston is all that is necessary in order to appeal a certified question of law.

State v. Armstrong, 126 S.W.3d 908, 912 (Tenn. 2003) (citations omitted).

Although the parties agreed that the Defendant’s certified question of law was
dispositive of the case, we are not bound by that determination. See State v. Thompson,
131 S.W.3d 923, 925 (Tenn. Crim. App. 2003), and instead “must make an independent
determination that the certified question is dispositive.” State v. Dailey, 235 S.W.3d 131,
135 (Tenn. 2007) (citation omitted). “An issue is dispositive when this court must either
affirm the judgment or reverse and dismiss.” State v. Wilkes, 684 S.W.2d 663, 667 (Tenn.
Crim. App. 1984),

 

The Defendant’s judgment reflects that his guilty plea was entered with “Certified
Question Findings Incorporated by Reference.” The Defendant supplemented the technical
record with his judgment form, which included the following relevant information in the
“Special Conditions” box:

Guilty plea pursuant to TN R. Crim. Pro. 37(b)(2)(A) certified question of
law: whether the trial court erred in denying Defendant’s Motion to Suppress
by finding that the detention of Defendant after he was given a verbal
warning for a window tint violation was constitutionally lawful considering
the cite and release statute and window tint statute and therefore finding the
search and seizure of evidence from Defendant’s vehicle legal and
admissible. The certified question is expressly reserved with the consent of
the State and the trial court. The Defendant, the State[,] and the trial court
are of the opinion that the certified question is dispositive of the case.

This question fails to clearly identify the “scope and limits of the legal issue.” State
v. Long, 159 S.W.3d 885, 887 (Tenn. Crim. App. 2004). Further, as we have laid out, our
supreme court has stated that in “questions of law involv[ing] the validity of searches and
the admissibility of [evidence], the reasons relied upon by the defendant in the trial court
at the suppression hearing must be identified in the statement of the certified questions of
law.” Preston, 759 S.W.2d at 650. The above question does not clearly state the reasoning
that the Defendant employed during the suppression hearing, nor does the question state
the reasoning the trial court employed in denying the Defendant’s motion to suppress, and
weas therefore not properly preserved. See, e.g., State v. Casey Treat, No. E2010-02330-
CCA-R3-CD, 2011 WL 5620804, at *5 (Tenn. Crim. App., Nov. 18, 2011) (a certified
question of law that did not “articulate the reasons previously relied upon by the Defendant
in support of his argument [and did] not describe the trial court’s holdings on the
constitutional issues presented” was overly broad). As noted by the State, the Defendant

-4-
“does not mention reasonable suspicion, prolonged detention, or even the Fourth
amendment, all of which are relied upon in the briefing of this case.” The scope and limits
of the legal issue reserved, the reasons relied upon by Defendant in the trial court at the
suppression hearing, and the trial court’s reasoning for denying the motion to suppress
should be discernable from the certified questions of law without looking at any other
portions of the appellate record. See State v. Jeffrey Van Garrett, No. E2018-02228-CCA-
R3-CD, 2020 WL 1181805, at *3 (Tenn. Crim. App. Mar. 11, 2020).

Based on the above analysis, this court is without jurisdiction to review the merits
of the Defendant’s appeal because he has failed to properly preserve a certified question of

law, and the appeal is therefore dismissed. See Pendergrass, 937 S.W.2d at 838.

CONCLUSION

Based on the foregoing authorities and reasoning, we dismiss the appeal for lack of

jurisdiction.

ALAN E. GLENN, JUDGE